.
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figures 6-10 in the reply filed on 03/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

There is no support in the elected embodiment of figures 6-10 for the claimed limitation of “the vertical insulating part is located between the first and second space regions that face each other”, as recited in claim 6, because figure 8B, for example, depicts that the vertical insulating part 130 is located under the first and second space regions and not between the first and second space regions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claimed limitation of “a first peripheral plating layer formed on the top surface of the first metal member except for the first island plating layer and the first space region” and “a second peripheral plating layer formed on the top surface of the second metal member except for the second island plating layer and the second space region”, as recited in claim 5, is unclear as to what is meant by “except for the first/second island plating layer and the first second space region”.
The claimed limitation of “the first space region has a ] shape, the second space region has a [ shape”, as recited in claim 5, is unclear as to which structural shape the symbols “[“ and “]” claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (2015/0372209)..Regarding claim 5, Ahn et al. teach in figure 4 and related text a substrate for an optical device, the substrate comprising: 
first and second metal members 100 bonded together with a vertical insulating part 110 interposed there-between; 
a first island plating layer 120 (on the right side) formed on a top surface of the first metal member 100 (on the right side); 
a first space region (the region located directly above layer 110 or region 140 on the right side) formed outside of the first island plating layer 120 to expose the top surface of the first metal member 100; 

a second island plating layer 120 (on the left side) formed on a top surface of the second metal member 100 (on the left side); 
a second space region (part of the region located directly above layer 110 or region 140 on the left side) formed outside of the second island plating layer 120 to expose the top surface of the second metal member 100; and 
a second peripheral plating layer (the plating layer connecting wire 160 to the first metal member 100, on the left side) formed on the top surface of the second metal member 100 except for the second island plating layer and the second space region.

Regarding claim 6, Ahn et al. teach in figure 4 and related text that the first space region has “]” shape and the second space region has a “[“ shape, and the vertical insulating part is located between the first and second space regions that face each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-C are cited as being related to vertical insulating layers located inside a metal substrate.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
3/16/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800